July 29, Securities and Exchange Commission Attention: Filing Room 450 Fifth Street, NW Washington, DC20549 Re: Capital Management Investment Trust SEC File 811-08822 Dear Sir or Madam: Enclosed for filing on behalf of the above referenced registered investment management company pursuant to Rule 17g-1 of the Investment Company Act of 1940 are the following: (i) A copy of the Fidelity BondPolicy (the ‘‘Bond’’), effective May 27, 2008, issued by the Chubb Group of Insurance Companies, for $300,000 insuring the Trust through the period ending May 27, 2009, attached under Exhibit 1; (ii) A copy of the resolutions of a majority of Trustees of the Board who are not ‘‘interested persons’’ of the Fund, approving the amount, type, form and coverage of the Bond, attached under Exhibit 2; and (iii) Premium for the Bond has been appropriately paid from May 27, 2008 through the period ending May 27, 2009.Checks were issued on June 23, 2008 in the amount of $1,200. If there are any questions regarding this filing, please contact David F. Ganley, Secretary at215.830.8990 extension Very truly yours, /s/ Ralph J.
